Citation Nr: 1243678	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 2000 to December 2000, and from January 2004 to April 2005.  The Veteran has also had service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in August 2011 to insure that all available records from the Veteran's Army National Guard service have been associated with the claims file and obtain an addendum medical opinion.  This was accomplished that the claims have been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had a single episode of low back sprain with pain during his first period of service, but no diagnosis, disease, or chronic symptoms of a back disorder during the first period of service.  

2.  The Veteran did not continuously manifest symptoms of a chronic low back disorder in the years after the first period of service

3.  Degenerative disease of the lumbar spine was not manifested to a degree of 10 percent within one year of service separation from the Veteran's first period of service.  

4.  No injury, disease, or chronic symptoms of a low back disorder were manifested during the Veteran's second period of service.  
	
5.  The Veteran did not continuously manifest symptoms of a low back disorder in the years after service.  

6.  Degenerative disease of the lumbar spine was not manifested to a degree of 10 percent within one year of service separation from the second period of service.  

7.  A low back disorder is not caused by any in-service event.

8.  No injury, disease, or chronic symptoms of a cervical spine disorder were manifested during the Veteran's first period of service.  

9.  Cervical spondylosis with herniated nucleus pulposis (HNP) is demonstrated and noted on October 2003 examination for the Veteran's entry into the second period of service.  

10.  The Veteran's preexisting cervical spine disability did not increase in severity during the second period of service.  


CONCLUSIONS OF LAW

1.  A low back disorder was neither incurred in nor aggravated by either period of service, nor may degenerative joint disease of the lumbar spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A cervical spine disorder was neither incurred in the Veteran's first period of service, nor may degenerative joint and disc disease of the cervical spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  Degenerative joint and disc disease of the cervical spine that preexisted the Veteran's second period of service was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Although it is believed that all of the Veteran's STRs have been associated with the claims folder, in a September 2012 memorandum, it was found that all procedures to obtain these records had been followed, to no avail.  A detailed listing of the attempts made to obtain the records was provided.  The memorandum certified that the records were not available.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in December 2010, with November and December 2011 addendums.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(b).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24);  38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Low Back Disorder

The Veteran contends that service connection should be established for a low back disorder.  He asserts that, while he did have some pre-existing injuries, these were made worse by incidents that occurred while he served in Iraq.  During the Board hearing in April 2011, he testified that that he had developed pain in his back while sleeping in a tent for five or six months and with carrying heavy packs during service.  

After review of the record, the Board finds that the Veteran had a single episode of low back sprain with pain in July 2000 during his first period of service, but there was no diagnosis of back disability, or indication of disease of the lumbar spine, or chronic symptoms of a back disability demonstrated during the first period of service (from June to December 2000).  During the first period of service, in July 2000, the Veteran had complaints of back pain of four days duration that occurred while he was stretching during exercise.  Examination was negative, while the assessment was sprain.  The Veteran had no further complaints of a low back disorder during his first period of active duty.  

The Veteran did not continuously manifest symptoms of a chronic low back disorder in the years after his first period of service.  The Veteran has not contended that he had complaints of low back disability between his periods of active duty, and he has not reported having back pain between his periods of active duty.  Review of the treatment (medical) records dated between the Veteran's periods of active duty service do not demonstrate complaints or manifestations of a low back disorder.  The evidence further shows that degenerative disease of the lumbar spine was not manifested to a degree of 10 percent within one year of service separation from the first period of service; therefore, the presumptive provisions for arthritis are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that no injury, disease, or chronic symptoms of a low back disorder were manifested during the Veteran's second period of service (from January 2004 to April 2005).  The STRs from the Veteran's second period do include a reference to a past history of having had a slipped disc in the back that hurt when he was in a vehicle, but no objective findings or indications of a low back disability.  In March 2005, at the time the Veteran had complaints related to his neck, he had no complaints related to the low back.  The Board finds that, if the Veteran had, in fact, been suffering from low back pain in service, he would have mentioned it while he was seeking treatment for other disabilities of which he specifically complained and sought treatment, and that any complaints of low back pain would have been recorded in the service treatment records in the regular course of medical treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

The Board finds that the Veteran did not continuously manifest symptoms of a low back disorder after the second period of service, or manifest degenerative disc disease of the lumbar spine to a degree of 10 percent within one year of separation from his second period of service.  VA outpatient treatment records show treatment for disabilities unrelated to the low back from July 2005, with complaints of back pain first noted in January 2007.  At that time, examination showed no paraspinous pain, spasm, or tenderness, and no assessment of a low back disorder was made in January 2007.  

On the question of current disability, in December 2010 the Veteran was diagnosed with mild degenerative joint disease of the lumbosacral spine.  On VA examination in December 2010, the Veteran had complaints of non-radiating pain on bending over.  There was no muscle spasm, guarding, tenderness, weakness, or pain with motion.  There was some limitation of motion and pain with repetitive motion.  X-ray studies of the lumbar spine showed minimal disc space narrowing at L4-5 and minimal anterior wedging of L4, with prominent osteophytes.  The pertinent diagnosis was mild degenerative joint disease of the lumbosacral spine.  As the arthritis of the lumbosacral spine, with limitation of motion of the spine was not noted until approximately five years after service discharge, there is no demonstration of degenerative joint disease of the lumbar spine within one year of service separation from the second period of service.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that a low back disorder is otherwise not shown to have been caused by any in-service event.  In December 2010, pursuant to remand by the Board, the Veteran was examined to ascertain whether his current low back disability was related to the complaints of back pain that he had while on active duty in July 2000.  After examination, the examiner rendered an opinion that the Veteran's mild degenerative joint disease of the lumbosacral spine was less likely as not caused by or a result of his reported low back pain while on active duty in 2000.  The rationale was that there was no record of chronicity between 2000 and 2007 to support a progression of the low back strain into degenerative joint disease.  In addition, multiple factors can cause degenerative joint disease of the spine, including age-related changes, obesity, trauma, occupation, and sports activities.  The examiner stated that degenerative joint disease of the lumbar spine was a universal age-related condition present in virtually everyone by middle age.  The Veteran was 46 years old and had a body mass index of 31 with a protuberant abdomen.  It was considered by the examiner to be more likely that age, body habitus, history of being a physical education teacher, and back injury prior to entering active duty contributed to the current low back condition.  

In a November 2011 addendum to the December 2010 examination, the VA examiner opined that the Veteran's low back disability was less likely than not related to service.  The examiner noted the Veteran's episode of back pain in 2000 and reported back pain while sitting in vehicles in 2004, his post-deployment history indicated no back problems.  His next episode of back pain was after service in 2007 after increased stress to the lower back with obesity and heavy physical activity.  The VA examiner reasoned that it was more likely that the events that occurred before the Veteran enlisted in the Army National Guard and after his return from active duty contributed to his current degenerative joint disease.  The VA examiner stated that the reasoning was essentially explained in the December 2010 medical opinion.  As such, the only opinions are negative, and there is no medical opinion on which to base a medical nexus, which is required for service connection.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994) (questions of medical diagnosis and causation are within the province of medical professionals.)  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Cervical Spine Disorder

The Veteran contends that service connection should be established for a cervical spine disorder.  He asserts that, while he did have some pre-existing neck injuries prior to service, these were made worse by incidents that occurred while he served in Iraq.  During the Board hearing in April 2011, he testified that that he had developed pain in his neck while sleeping in a tent for five or six months and with carrying heavy packs during service, similar to the testimony he gave relating to his claim of service connection for a low back disorder.  

After review of the record, the Board finds that the Veteran did not sustain a neck injury or disease of the cervical spine during the first period of service, or experience chronic symptoms of a cervical spine disorder during the first period of service.  Review of the  STRs from the Veteran's first period of active duty show no injury, disease, complaints, findings, diagnosis or symptoms of a cervical spine disorder.  

The Board finds that a preexisting cervical spine disability was "noted" at entrance to the second period of service.  the cervical spondylosis with herniated nucleus pulposus (HNP) is demonstrated and noted on October 2003 examination for the Veteran's entry into the second period of service.  In October 2003, during a National Guard examination for entry into the second period of active duty, the Veteran reported a history of motor vehicle accident (MVA) that occurred in August 1998, with a neck injury and diagnosis of cervical spondylosis with herniated nucleus pulposus (HNP).  The service entrance examiner noted the Veteran's complaints of neck pain with lateral rotational movements, lateral range of motion that was limited by pain, 1+ weakness against resistance, and limited flexion and extension.  Thus, the Board finds that cervical spondylosis with HNP is demonstrated and "noted" prior to the Veteran's entry into his second period of service.  Because such preexisting cervical spine disability and impairments were "noted" at service entrance, the presumption of sound condition at the second period of service did not attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306.

The weight of the evidence demonstrates that the Veteran's preexisting cervical spine disability did not increase in severity during the second period of active service.  Review of the STRs during the second period of service show that in December 2004 the Veteran had complaints of having had a slipped disc in his neck that hurt when he was in a vehicle.  He had no acute complaints at that time.  In March 2005, on examination for separation from active duty, the Veteran complained that he had re-aggravated his neck.  He stated that he had hit his head on a concrete floor and re-aggravated the existing injury, and that the neck did not allow full range of motion.  No further findings were made.  

VA outpatient treatment records show that in July 2005, the Veteran continued to have complaints of neck pain and limitation of motion with examination showing limited lateral bending and rotation of the neck.  There was no point tenderness of the cervical spine and neurologic examination was normal.  The impression was cervical spine neck pain.  In April 2006, it was noted that the Veteran's neck was fully mobile and supple.  

On the question of aggravation in service, on December 2010 VA examination, the diagnosis was degenerative joint and disc disease of the cervical spine.  The Veteran was evaluated to ascertain if the degenerative disc and joint disease of the cervical spine was permanently worsened as a result of active military service.  After examination, the examiner rendered an opinion that it was less likely as not that the cervical neck condition was worsened by the injury the Veteran sustained in service when he struck his head on a concrete floor.  The rationale provided was that the Veteran had an established diagnosis of degenerative disc disease of the cervical spine prior to being deployed to Iraq and reported head injury symptoms while there; and that the head injury symptoms resolved after a few days; and the Veteran had a negative neurologic examination with fleeting pain in the neck with range of motion.  The examiner opined that it was more likely that the previous injury was the cause of the Veteran's current pain and limitations.  In a November 2011 addendum to the December 2010 VA examination, the examiner opined that it was more likely that the Veteran's current neck status was both a continuation of the disorder that pre-existed service and the result of a natural aging process of the spine.  The examiner further reasoned in support of the opinion that there was no evidence in the medical literature of progression of X-ray changes from a single injury such as was contended by the Veteran.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder, including for arthritis as presumed due to service, and on the basis of aggravation by the second period of service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
  

ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


